Exhibit 99.1 BEACON FEDERAL BANCORP, INC. PRESS RELEASE Beacon Federal Bancorp, Inc. Announces Financial Results for the 4th Quarter of East Syracuse, New York (January 30, 2009) –Beacon Federal Bancorp, Inc. (NASDAQ Global Market “BFED”) (“the Company”) announced today net income for the quarter ended December 31, 2008 of $3.6 million, compared to net income of $679,000 for the quarter ended December 31, 2007.Basic and diluted earnings per share were $0.53 and $0.10 for the quarters ended December 31, 2008 and 2007, respectively.The increase in net income reflected a $3.3 million decrease in income tax expense, a $1.1 million increase in net interest income and a $711,000 decrease in non-interest expense, partially offset by a $2.1 million increase in the provision for loan losses and an $111,000 decrease in non-interest income. The Company incurred a net loss of $3.0 million for the year ended December 31, 2008, compared to net income of $2.4 million for the year ended December 31, 2007. Basic and diluted loss per share was $0.44 for 2008, compared to basic and diluted earnings per share of $0.10 for 2007.The decrease in net income and resulting net loss reflected a $10.6 million increase in the impairment loss on securities, a $6.5 million increase in the provision for loan losses, and a $1.9 million increase in other non-interest expenses, partially offset by an $8.7 million increase in net interest income, a $949,000 increase in non-interest income and a $3.9 million decrease in income tax expense. Total assets increased $143.4 million to $1.0 billion at December 31, 2008 from $878.0 million at December 31, 2007.The increase was the result of a $61.7 million increase in net loans, a $40.8 million increase in securities, a $23.3 million increase in trading account assets due to the securitization and sale of 30-year fixed rate mortgages, an $11.0 million increase in other assets, a $2.0 million increase in Federal Home Loan Bank of New York stock and a $4.1 million increase in cash and cash equivalents, funded by a $112.0 million increase in deposits and a $41.8 million increase in borrowings.Equity decreased $11.1 million, or 9.8%, to $102.1 million at December 31, 2008 from $113.2 million at December 31, 2007. Ross J.
